           Case 5:20-cv-06100-JMG Document 16 Filed 08/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

HOWARD WEISMAN,                           :
             Plaintiff,                   :
                                          :
                   v.                     :                   Civil No. 5:20-cv-06100-JMG
                                          :
PAUL BAUR, Wyomissing Borough Police      :
Detective, et al.,                        :
                   Defendants.            :
__________________________________________

                                  ORDER TO SHOW CAUSE

      AND NOW, this 4th day of August, 2021, for the reasons set forth in the accompanying

Memorandum Opinion, it is hereby ORDERED as follows:

      1.       The Plaintiff pro se, Howard Weisman, will SHOW CAUSE why the Court should

               not dismiss this action for lack of subject matter jurisdiction;

      2.       The Plaintiff, if responding, must file a written response with the Court no later

               than August 25, 2021;

      3.       If the Plaintiff fails to respond to this Order to Show Cause, the Court will interpret

               his failure as an indication that he is unopposed to dismissal of this action.


                                              BY THE COURT:


                                              /s/ John M. Gallagher
                                              JOHN M. GALLAGHER
                                              United States District Court Judge
